OPINION — AG — HOUSE BILL NO. 792 AND 62 O.S. 1961 541 [62-541] ARE NOT IN CONFLICT WITH REFERENCE TO THE INVESTMENT OF SINKING FUNDS IN INTEREST OR DIVIDEND BEARING ACCOUNTS. ALTHOUGH THE QUESTION SPECIFICALLY ASKED, IT SHOULD BE MENTIONED IN PASSING THAT HOUSE BILL NO. 792 ALSO AUTHORIZES CITIES, TOWNS OR MUNICIPALITIES TO INVEST SINKING FUNDS IN BONDS OF THE UNITED STATES AND/OR BONDS OF THE STATE OF OKLAHOMA WITHOUT REGARD TO THE MATURITY DATE OF SAID SECURITIES. WITH REFERENCE TO SECTION 3 OF HOUSE BILL NO. 792, QUOTED. CITE: 62 O.S. 1961 562 [62-562], 62 O.S. 1961 544 [62-544] (BURCK BAILEY)